DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 11/16/20 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 16-18, 20, 22, and 24-25 have been amended.
	Claims 26-30 have been added.
	Claims 1-15 have been canceled.
Remarks drawn to rejections of Office Action mailed 10/29/20 include:
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(b) rejection: which has been overcome by applicant’s amendments and has been withdrawn.

An action on the merits of claims 16-30 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is drawn to a compound wherein R2 is optionally “an adenine, guanosine, cytosine, uridine, thymidine, guanosine, cytosine, uridine, or thymidine”. It is unclear why some of these bases are duplicated. The examiner is interpreting the claim as R2 comprising adenine, guanosine, cytosine, uridine, or thymidine.
	It is noted that R3 for formula IV of claim 16 is indefinite for the same reasons.
It is noted that R3 for formula V of claim 16 is indefinite for the same reasons.
It is noted that R5 for formula VIII of claim 16 is indefinite for the same reasons.
It is noted that R5 for formula IX of claim 16 is indefinite for the same reasons.
Claim 18 recites the limitation "a pharmaceutical composition comprising the derivative of a compound…" in the first line.  There is insufficient antecedent basis for this limitation in the claim since claim 16, the claim from which it depends, does not contain a “derivative” compound. It is noted that changing claim 18 to read “a pharmaceutical composition comprising the compound or pharmaceutical salt thereof of claim 16” would obviate the instant rejection. 
Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (Journal of Organic Chemistry, 1974, vol. 39(1), pp 30-38).
Jain et al. disclose the compound 7 represented structurally as:

    PNG
    media_image1.png
    148
    235
    media_image1.png
    Greyscale
which meets the instant limitations wherein the compound is formula I; R1 is H; R2 is adenine; and R3 is H. Additionally, the compound of formula 7 was shown to be in mixtures of compounds (see bottom of the paragraph bridging pages 31-32) which would meet the limitations of the pharmaceutical compositions of claims 18-19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623